DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A current detection unit in claim 1, which is being interpreted as element 7 in figure 1, and, as stated on page 7 of the specification, a current detection resistor.
A current area correction control unit in claim 1, which is being interpreted as element 13 in figure 1 and as the algorithm stated on page 9-10 of the specification.
An information correction unit in claim 1, which is being interpreted as element 12 in figure 1; as stated on pages 7-8, a comparator or an A/D converter; and as the algorithm stated on pages 11 of the specification for correcting the reference current values.
A storage unit in claim 1, which is being interpreted as element 14 in figure 1 and as stated on page 7 of the specification, an application specific integrated circuit, such as RAM, ROM, or EEPROM.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-3 are allowed.  The following is an examiner’s statement of reasons for allowance:

Claims 1-3 are not rejected under 35 U.S.C. 101 because although they contain the abstract ideas related to calculating the energization time of a fuel injection valve, they do include the inventive concept of driving a fuel injector to supply fuel to an internal combustion engine, which amounts to significantly more than the abstract idea.  

The prior art of record does not teach or render obvious an injection control device that: injects fuel into an internal combustion engine; detects the current flowing through the fuel injection valve with a current detection resistor; performs current area correction for correcting and calculating, based on an energization current profile showing a relationship between an energization time and an energization current to obtain an integrated energization current value corresponding to a fuel injection amount command value, an area correction amount of an energization time to equalize the integrated current value of the energization current profile and an integrated current value of the current detected by the current detection unit, such that the correction is a difference between the integrated current value of the energization current profile and the integrated current value of the actual current; and, via learning and storing the time that each of a plurality of reference currents are attained by the energization current profile, corrects the information related to the current area correction based on a difference between the reference attainment time and an actual attainment time from the start of energization to the attainment of each reference current when the fuel injection valve is driven, such that the correct fuel injection amount is commanded by the injection control device, as required by claim 1.  Claims 2 and 3 are allowed based on their dependence on claim 1.  

The closest prior art of record is Kato et al. (USPN 11,181,067), which is not prior art but does have the same assignee, teaches the equivalent of “a current area correction control unit that performs current area correction for correcting and calculating, based on an energization current profile showing a relationship between an energization time and an energization current to obtain an integrated energization current value corresponding to a fuel injection amount command value, an area correction amount of an energization time to equalize the integrated current value of the energization current profile and an integrated current value of the current detected by the current detection unit according to a difference between the integrated current value of the energization current profile and the integrated current value of the current”; however, Kato does not teach the remaining limitations of claim 1, and would not be obvious to combine with other prior art because the remaining limitation of claim 1 are not found in the prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record above and on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747